QUAYLE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASON FOR ALLOWANCE
Claims 1-12 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a plurality of second sub-adhesive layers protruding from the first sub-adhesive layer away from the backplate; a flexible layer disposed on the first sub-adhesive layer, and comprising a plurality of sub-flexible layers spaced apart from each other, the second sub-adhesive layers disposed at spacings between the sub-flexible layers, and the second sub-adhesive layers corresponding to the spacings one-to-one; an array substrate, a light-emitting component, and an encapsulation layer sequentially stacked on each of the sub-flexible layers; and a cover plate covering and disposed on the encapsulation layer and the second sub- adhesive 
The following is an examiner's statement of reasons for allowance: Claim 7 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step of coating a plurality of sub-flexible layers spaced apart from each other on the substrate to form a flexible layer on the substrate; forming an array substrate, a light-emitting component, and an encapsulation layer sequentially on each of the plurality of sub-flexible layers, and disposing a cover plate covering the encapsulation layer; peeling off the substrate, applying an adhesive to a first surface of the flexible layer away from the encapsulation layer and spacings between adjacent ones of the sub-flexible layers, and curing the adhesive to form an adhesive layer; and attaching a backplate to a second surface of the adhesive layer away from the encapsulation layer.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 10 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a plurality of sub-flexible layers spaced apart from each other, the second sub-adhesive layers 14disposed at spacings between the sub-flexible layers, and the second sub-adhesive layers corresponding to the spacings one-to-one; an array substrate, a light-emitting component, and an encapsulation layer sequentially stacked on each of the sub-flexible layers; and a cover plate covering and disposed on the encapsulation layer and the second sub- adhesive layers; wherein the flexible light-emitting panel comprises at least one bending region, and at least one of 

Claims 2-6, 8-9 and 11-12 depend from claim 1, 7 or 10 so they are allowable for the same reason.

This application is in condition for allowance except for the following formal matters: 
Claim 13 is depending itself.  The examiner suggest changing to “13. The flexible light-emitting panel according to claim 12” or delete claim 13.  Correction is required.
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Park et al. (US Patent Appl. Pub. No. 2017/0229665 A1).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/Primary Examiner, Art Unit 2895